t c memo united_states tax_court brien c blakeney and pamela a hall petitioners v commissioner of internal revenue respondent docket no filed date harris hastings barnes iii and james g mcgee jr for petitioners marshall r jones and john w sheffield iii for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issue for decision is whether petitioners’ 68-foot convertible viking yacht meets the definition of qualified gulf_opportunity_zone property under sec_1400n petitioners resided in flowood mississippi at the time the petition was filed findings_of_fact brien c blakeney petitioner owns and operates two businesses b b electrical utilities contractors and island time llc a charter fishing operation he started the charter fishing_business in and it is based in orange beach alabama a city on the gulf of mexico orange beach is in baldwin county alabama which is in the gulf_opportunity_zone go_zone the orange beach fishing season runs from early may to early september to attract fish petitioner placed artificial reefs in the gulf of mexico to miles offshore and this is where his chartered boats would take customers to do unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue in date hurricane katrina hit the gulf coast causing massive devastation the go_zone covers the portion of the hurricane katrina disaster_area determined by federal emergency management agency to be eligible for assistance from the federal government the go_zone includes various counties or parishes in alabama louisiana and mississippi in date congress passed the gulf_opportunity_zone act of pub_l_no 119_stat_2577 to provide tax relief and incentives for individuals and businesses in the go_zone see also sec_1400n most of their fishing petitioner avoided fishing closer to shore because these fishing spots were known to the public and he considered them overfished on date petitioner entered into a contract with galati yachts to purchase for dollar_figure a 68-foot convertible viking yacht to be used in his charter fishing_business petitioner took possession of the boat which he christened the shockwave on date in palm beach florida and this is the date the parties stipulate that the shockwave was placed_in_service for purposes of sec_1400n because of the continuous mechanical problems and malfunctions discussed below the shockwave did not arrive in orange beach until date difficulties in getting to orange beach once petitioner took possession of the shockwave in mid-february he and mark enos the shockwave’s captain took the shockwave on a shakedown cruise a shakedown cruise is the initial trip s the new owner takes with the intention of discovering deficiencies in the boat that the service_center can repair only petitioner knew the geographic coordinates of his artificial reefs palm beach florida is not in the go_zone the distance from palm beach florida to orange beach alabama is around to big_number nautical miles petitioner also chartered the shockwave during the shakedown cruise see infra p before the owner takes the boat to its permanent location the terms of viking yachts’ warranty provided that in most cases repairs had to be done at viking south so petitioner planned on keeping the shockwave close to viking south in case any problems arose during the shakedown cruise petitioner needed to make any repairs to the shockwave before it headed to orange beach because hurricane katrina had destroyed the boat repair shops from new orleans louisiana to pensacola florida for the shakedown cruise petitioner chose to go to the bahamas because they are close to viking south7 and because if there were any problems that prevented the shockwave from returning to viking south there were boat repair facilities in nassau bahamas shortly after the shockwave left viking south on its shakedown cruise it developed major mechanical problems that prevented captain enos from delivering the boat to orange beach around date less than two weeks after petitioner took possession the shockwave suffered its first of many mechanical problems water viking yachts has two main facilities one near palm beach florida viking south where petitioner took possession of the shockwave and one in new jersey viking north viking south prepares the purchased boats before their owners take possession and it has a service_center that handles major repairs the bahamas are approximately miles off the coast of florida was entering the fuel supply causing engine problems and preventing the shockwave from running because the shockwave was unable to return to viking south in palm beach for repairs viking yachts sent technicians to nassau the shockwave was forced to remain in nassau for about a month while the problems were fixed and the water was removed from the fuel supply on date about one and a half months after petitioner took possession the shockwave’s electrical system the computerized brains of the boat stopped working the problems with the electrical system continued through date after repairs were performed on the shockwave’s electrical system the shockwave left the bahamas to continue its shakedown cruise and headed towards the u s virgin islands to determine whether the repairs made were effectivedollar_figure the shockwave’s refrigeration system washing machine and dryer also needed to be repaired the electrical system is responsible for alerting the captain if water enters the bilge and for monitoring the temperature in the engine room and it is connected to the fire alarm system boat repairs require a lot of trial and error once a repair is made the boat’s captain needs to determine whether the repair fixed the problem without causing the occurrence of a different problem often a repair may seem to be effective in calm water but once the water turns choppy the problem may reappear in mid-date as the shockwave was nearing st thomas u s virgin islands its generators began to fail the generators are responsible for charging the boat’s batteries and once the generators begin to fail the boat’s batteries are quickly depleted and cause the boat to become inoperable also around this time the shockwave’s air conditioning and refrigeration systems required repairs and this caused problems with its computer system which needed cool temperatures to operate properly additionally the system that cooled the engines required repairs this prevented the shockwave from reaching its cruising speed all of these problems prevented the shockwave from leaving st thomas and traveling to orange beach at that time the boat was moored at leverick bay marina in st thomas for repairs to the batteries on date captain enos woke up to find the shockwave sinking because of a hole in the boat water had entered the engine room and captain enos alerted those he could of the emergency including the dockmaster while several men assisted with pumping water out of the engine room captain enos donned diving gear and dove into the water to plug the hole captain enos was able to insert a temporary plug that stopped the boat from taking on additional water for repairmen to permanently fix the leak at the bottom of the shockwave the boat had to be hauled out of the water leverick bay marina was incapable of hauling out a 68-foot boat so the shockwave had to go to all points marina also in st thomasdollar_figure while the boat was being repaired the marina’s technicians caused additional damage to the boat repairmen caused problems with the shockwave’s main engine and electronics when they left its battery charger off overnight and they also damaged its control panel while attempting to give it onshore powerdollar_figure on or around date the shockwave again experienced problems with its fuel and cooling systems viking yachts instructed petitioner to take the boat from the u s virgin islands to puerto rico for repairsdollar_figure sometime it is not clear whether a viking yachts technician supervised the repairs as they took place in the virgin islands or whether viking yachts instructed captain enos where to take the shockwave to have it repaired an incident report prepared by captain enos and viking yachts shows that viking yachts was aware of the situation and wanted the shockwave hauled out of the water and supplied with power and water captain enos had a technician at the marina sign a document stating that the marina’s technicians were at fault for causing the problems that occurred after the shockwave had been hauled out when the control boards were ruined viking yachts shipped new ones to st thomas puerto rico i sec_50 or miles from st thomas in late september the repairs were completed and petitioner was told the shockwave could make the trip to orange beachdollar_figure in date captain enos unexpectedly passed away because petitioner did not feel qualified to captain the shockwave from puerto rico to orange beach he contacted viking yachts which recommended he hire captain mike stine to deliver it to orange beach petitioner hired captain stine and paid him a deposit of dollar_figure on date with the remainder of his fees to be paid upon delivery captain stine flew to puerto rico and captained the shockwave from puerto rico to anna maria florida where it underwent additional repairs from there captain stine captained it to orange beach the shockwave arrived in orange beach in october dollar_figure the exact date of arrival is unclear but petitioner paid captain stine the remainder of his fees and expenses dollar_figure on date the shockwave remained in orange it is unclear exactly when the repairs were finished but an incident report dated date shows that the shockwave was still experiencing problems when the shockwave arrived in orange beach it first docked in a slip owned by galati yachts in orange beach marina galati yachts allowed petitioner to use its slip free of charge because of all the difficulties petitioner had experienced with the shockwave on date the shockwave moved to a slip at orange beach marina leased by petitioner beach for the rest of the year and was available for charter however because fishing season had ended no customers chartered it chartered fishing excursions from february to late date the shockwave was in the caribbean conducting its shakedown cruise and undergoing repairs on five occasions during those months petitioner chartered it for fishing trips in the caribbean petitioner chartered it in attempts to offset its repair costs and the revenue it was losing by not being in orange beach petitioner would schedule the trips between repairs which was difficult to do because he did not know when the repairs were going to be made during these fishing trips the shockwave could not reach cruising speed or go more than five miles from the shoreline however the fishing conditions in the caribbean are such that it did not need to travel more than a few miles from the shoreline while conducting the shakedown cruise petitioner chartered the shockwave to b b electrical co from february to b b electrical co chartered it to celebrate some of its employees’ 20-year anniversary with the companydollar_figure from april to may b b electrical co chartered the shockwave to take selected it was common for b b electrical co to purchase charter days from island time llc to entertain its customers vendors and employees customers on a fishing trip from june to b b electrical co chartered it to take the company’s vendors fishing from july to petitioners chartered it as a gift to their parents petitioner and his brothers traveled to st thomas for a business trip and chartered the shockwave from august to tax_return on petitioners’ schedule c profit or loss from business for island time llc which they attached to their form_1040 u s individual_income_tax_return they reported dollar_figure of gross_receipts and a dollar_figure depreciation expense of the dollar_figure depreciation expense all of which related to the shockwave dollar_figure was attributable to the bonus_depreciation allowance for go_zone property placed_in_service during respondent determined that the shockwave did not qualify as go_zone property and therefore petitioners were not entitled to the bonus_depreciation for go_zone property opinion shortly after hurricane katrina hit the gulf coast region congress enacted sec_1400n to provide relief and tax benefits to those in the go_zone see cong rec h11152-02 daily ed date statement of rep james mccrery of louisiana it is the point of this bill to give people an extra reason a little extra incentive to put that capital in these devastated areas to rebuild those areas sec_1400n provides that in the case of any qualified go_zone property the depreciation deduction provided by sec_167 for the taxable_year in which such property is placed_in_service shall include an allowance equal to of the adjusted_basis of such property under sec_1400n the term qualified_gulf_opportunity_zone_property means property-- i i which is described in sec_168 or ii which is nonresidential_real_property or residential_rental_property ii substantially_all of the use of which is in the gulf_opportunity_zone and is in the active_conduct_of_a_trade_or_business by the taxpayer in such zone iii the original_use of which in the gulf_opportunity_zone commences with the taxpayer on or after date iv which is acquired by the taxpayer by purchase as defined in sec_179 on or after date but only if no written binding contract for the acquisition was in effect before date and v which is placed_in_service by the taxpayer on or before date date in the case of nonresidential_real_property and residential_real_property the issue before us is whether the shockwave satisfies the second of the five requirements ie whether substantially_all of the shockwave’s use was in the go_zone and was in the active_conduct of petitioner’s trade_or_business in the go zonedollar_figure specifically the parties disagree over what constitutes use in clause ii for purposes of determining whether substantially_all of it occurred in the go zonedollar_figure petitioners argue that for property to be used by the taxpayer within the meaning of clause ii it must first be in condition to serve its intended purpose because the shockwave’s mechanical problems caused it to be under almost constant repair and prevented it from traveling farther than a few miles offshore petitioners contend that the shockwave was not used until it arrived in orange beach and could be used as intended ie to travel to miles offshore respondent argues that it was used every day after petitioner took possession thus substantially_all of the shockwave’s use occurred in the caribbean and not in the go_zone generally words in a statute must be interpreted according to their everyday ordinary meaning see eg 506_us_168 respondent agrees that the shockwave is property described in sec_168 the original_use of the shockwave in the go_zone commenced with petitioners on or after date petitioner acquired the shockwave on or after date and petitioner placed the shockwave into service on or before date respondent agrees that the shockwave was used in the active_conduct of petitioner’s trade_or_business and that the trade_or_business was in the go_zone use when used as a verb as it is in sec_1400n means inter alia to put into action or service avail oneself of merriam webster’s collegiate dictionary 10th ed first we must decide whether the shockwave was used in the go_zone and if so for how many days the shockwave arrived in orange beach alabama no later than date and remained there for the rest of the year during this time the shockwave was available for charter but no one chartered itdollar_figure although the shockwave was not chartered during this time we find it was used for the purposes of sec_1400n by making it available for charter petitioner placed it into service or action and availed himself of it thus the shockwave was used in the go_zone for days next we must decide for how many days the shockwave was used outside the go_zone petitioners argue the shockwave was not used at all while it was in the caribbean because it was under constant repair and not fit for the purpose for which it was purchased we agree with petitioners that the shockwave was not used when it was so broken that it was unable to leave the dock eg when there it is unclear from the record when the shockwave arrived in the go_zone but we assume it was no later than date when petitioner paid captain stine the remainder of his fee that was due on delivery the orange beach fishing season ended in september was a hole in it or it had no power however on at least five occasions for a total of days the shockwave was chartered while in the caribbean although the shockwave was unfit for its intended purpose during these charters petitioner was able to charter it for multiple fishing trips each lasting to days furthermore petitioner earned more than dollar_figure while chartering it in the caribbean we find that petitioner put the shockwave in action or service and availed himself of it while it was in the caribbean thus petitioner used the shockwave for at least days while in the caribbean to decide otherwise would apply a definition to the word use at odds with its everyday ordinary meaning when deciding how many days the shockwave was used in the caribbean we must also include the days the shockwave was available for charter we cannot tell from the record whether there were days while the shockwave was in the caribbean that it was not chartered but was available for charter it seems unlikely that the days the shockwave was actually chartered in the caribbean were the only days that it was available for charter although we cannot the shockwave was unable to go more than a few miles offshore and could not travel above an idling speed determine the exact number of days the shockwave was used in the caribbean we know it was used a minimum of days outside the go zonedollar_figure finally we must decide whether substantially_all of the shockwave’s use occurred in the go_zone when it was used days in the go_zone and at least days outside the go_zone neither the code nor the regulations define substantially_all for the purposes of sec_1400n respondent argues that under notice_2006_77 2006_2_cb_590 substantially_all of the shockwave’s use was not in the go_zone notice_2006_77 supra provides that for the purposes of sec_1400n substantially_all mean sec_80 or more id sec_3 c b pincite internal_revenue_service notices do not carry the force of law see 99_tc_259 n aff’d without published opinion 24_f3d_249 9th cir and are therefore not accorded deference under 467_us_837 see 533_us_218 although they may be entitled to deference under 323_us_134 see mead because as discussed infra p we find substantially_all use of the shockwave did not occur in the go_zone when it was used for days outside the go_zone it does not matter whether there were additional days the shockwave was used outside the go_zone corp 533_us_218 we need not decide whether notice_2006_77 supra should be given skidmore deference we are able to conclude that substantially_all of the shockwave’s use did not occur in the go_zone without deciding whether we need to adopt notice_2006_77 supra of the days the shockwave was used no more than were in the go zonedollar_figure we are unable to say substantially_all of the shockwave’s use occurred in the go_zone when more than one-third of its use occurred outside the go_zone because we conclude is not substantially_all we do not need to decide whether the test adopted by notice_2006_77 supra is correct because substantially_all of the shockwave’s use did not occur in the go_zone it is not go_zone property thus petitioners are not entitled to the bonus_depreciation allowed under sec_1400n in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit the shockwave was used for a total of at least days at least days outside the go_zone and days inside the go_zone thus days inside the go_zone of total days used i sec_63 to reflect the foregoing decision will be entered for respondent
